INSTR fase, SAUGY. 620 664 BE GANM, Pogument 1-4 Filed Q9/ oP} 43, SAGE ArbS @gekp 15

Linda Doggett,
Clerk TBAER

Lee County Clerk of Circuit Court, Rec. Fee $10.00 Deputy

 

16600
Department of the Treasury - Internal Revenue Service

Notice of Federal Tax Lien

Serial Number

Form 668 (¥)(c)

(Rev. February 2004)

 

 

Area: For Optional Use by Recording Office

SMALL BUSINESS/SELF EMPLOYED AREA #3

Lien Unit Phone: (890) 913-6050 243522416
As provided by section 6321, 6322, and 6323 of the Internal Revenue
Code, we are giving a notice that taxes (including interest and penalties)
have been assessed against the following-named taxpayer. We have made
a demand for payment of this liability, but it remains unpaid. Therefore,
there Is a lien in favor of the United States on all property and rights to
property belonging to this taxpayer for the amount of these taxes, and
additional penalties, interest, and costs that may accrue.

Name of Taxpayer WILLIAM D BOYER

 

 

 

 

Residence

118 SW 58TH ST
CORAL, FL 33914-7137

CAPE

 

  
    

IMPORTANT RELEASE INFORMATION: Fer each assessment listed below,
unless notice of the lien is refiled by the date given in column (e), this notice shall,
on the day following such date, operate as a certificate of release as defined
in IRC 6325(a).

 
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tax Period Date of Last for Unpaid Balance
Kind of Tax Ending Identifying Number | Assessment ng of ent
(a) (b) (c) (d) (e) (f)
1040 12/31/2006| XXX-MX-1752 |05/09/2011| 06/08/2021 137890.14
1040 12/31/2007| XXX-XxX-1752 05/09/2011 06/08/2021 189299.22
1040 12/31/2008| XXX-MXX-1752 |03/07/2011| 04/06/2021 123791.45
Place of Filing
County Courthouse
Lee County Total |$ 450980.81
Fort Myers, FL 33901
This notice was prepared and signed at BALTIMORE, MD , on this,
the 28th day of December . 2016
Si tt Titl
Maen Corder REVENUE OFFICER 23-08-3721
for CYNTHIA D. PRY (813) 302-5531

 

 

(NOTE: Certificate of officer authorized by law to take acknowledgment is not essential to the validity of Notice of Federal Tax lien
Rev. Rul, 71-466, 1971 - 2 C.8. 409) Form 668(Y)(e) (Rev. 2-200)

Part 1 - Kept By Recording Office CAT, NO 60025x

 

Order: QuickView_Gtr Gte

Page 1 of 1

Doc: FLLEEX:2017 00010310~12071

Requested By: djonesi, Printed: 6/24/2020 3:50 PM
